Title: From Alexander Hamilton to Oliver Wolcott, Junior, 16 June 1796
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.


[New York] June 16. 1796
Dr. Sir
It appears to me material under our present prospects to complete the three frigates without delay. They may be useful with reference to the Algerines—they may be useful to convoy our vessels out of the reach of pickeroon privateers hovering on our Coast. I know you want money but could not the Merchants by secret movements be put in motion to make you a loan. I think something of this kind may be done here & I should presume at Philadelphia &c. The sole ostensible object may be the Algerines but the second object may circulate in whispers. If you conclude on any thing I will second you.
Perhaps no bad form of the thing may be to place in the hands of your Agents for building Treasury Bills from 100 to 1000 Dollars payable in a year with interest & to let it be known among the Merchants that they are lodged exclusively to facilitate the equipment of the Ships. But a more direct operation may be attempted & I should hope with success for the sum you may want for the frigates.
Yrs
A Hamilton
